Case 1:18-cv-00215-RAL Document 152 Filed 04/19/21 Page 1 of 2

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF PENNSYLVANIA

TYRONE MARTIN,
Plaintiff
No. 1:18-cv-00215 (Erie)

JOHN WETZEL, et al.
Defendants

Richard A. Lanzillo
United States Magistrate Judge

Ne Ne Oe Ne 8 te a

ECF No. 144

OPINION & ORDER

Plaintiff Tyrone Martin (Martin) mailed this motion to compel discovery on December 5,
2020, which was docketed on December 11, 2020, along with yet another request for sanctions.
ECF No. 144. Martin contends that Defendants have failed to comply with lawful discovery
requests by failing to turn over the following:
1, All video evidence connected to Grievance # 740433—-which he filed regarding the
disposal of his personal property by prison officials—specifically video of the property
inventory conducted by Defendants; and .
2. The emails of Defendant Lee in connection to Grievance # 740433
This motion is denied. Martin has failed to identify which specific requests for discovery have gone
unanswered. His bald assertion that Defendants are refusing his discovery requests is insufficient.
To the extent Martin believes Defendants have not responded to lawful discovery requests, he may
request that the Court order compliance or take other appropriate action by filing a “Motion to
Compel Discovery” pursuant to Rule 37 of the Federal Rules of Civil Procedure. As explained in
this Court’s General Practices and Procedures memorandum (attached here), “any discovery motion
filed pursuant to Fed. R. Civ. P. 26 through 37 shall include a verbatim recitation of each

interrogatory, request, answer, response, and objection which is the subject of the motion or a copy

of the actual discovery document which is the subject of the motion in accordance with LCvR 37.2.”
Case 1:18-cv-00215-RAL Document 152 Filed 04/19/21 Page 2 of 2

Thus, Martin must show that he has propertly requested the discovery material, identify it with
specificity to the Court, and assert that the Defendants have denied his requests. Id. He has not
done so here. The documents he attached to his motion—grievance records and inmate requests to

staff members from 2018—are not lawful discovery requests. ECF No. 144-1.

Regarding video evidence, this has been the subject of protracted litigation, numerous filings,
and a status conference. The Court has issued three opinions and orders thoroughly discussing the
availability of video evidence in the case. See ECF No. 121 (Order granting in part and denying in
part Plaintiffs motion for an order compelling discovery and sanctions request); ECF No. 136
(Opinion and Order on motion for sanctions); ECF No. 151(Opinion and Order denying Motion
for Reconsideration). Regarding video of the inventory conducted of Martin’s property, the Court
has before it no valid discovery request for that material. Martin also has not presented the Coutt
with any basis to question Defendants’ production of the videos that recorded the May 29, 2018
use-of-force incident. Martin informed the Court in an exhibit attached to his motion for
reconsideration at ECF No. 139 that he watched these videos at the prison on December 3, 2020.
See ECF No. 139-1, p. 2. Martin affirmed that he “viewed [the] entirety” of the DVDs on

December 3, 2020. Id, pp. 3-4. Yet, Martin filed this motion to compel video evidence on

December 5, 2020. ECF No. 144.
For the foregoing reasons, Martin’s motion to compel at ECF No. 144 is DENIED.

Entered and Ordered this 19" day of April, 2021.

KS G aAA

RICHARD A. LANYILLO”
United States Magistrate Judge
